MEMORANDUM **
Antonio Naanos appeals the district court’s order affirming the Commissioner of Social Security’s (the “Commissioner”) denial of his application for Social Security Disability Insurance Benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s decision upholding the Commissioner’s denial of benefits. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999). We must uphold the denial of benefits if the Commissioner’s denial is supported by substantial evidence and free of legal error. Id. We affirm.
For the administrative law judge (“ALJ”) to reject the claimant’s complaints, he must provide specific, cogent reasons for his disbelief. Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.1998). Unless there is evidence of malingering, “the Commissioner’s reasons for rejecting the claimant’s testimony must be clear and convincing. General findings are insufficient; rather, the ALJ must identify what testimony is not credible and what evidence undermines the claimant’s complaints.” Id. (internal quotation marks and citations omitted). We agree with the district court that the ALJ met those standards. The ALJ’s decision establishes that the ALJ accepted Naanos’ pain testimony regarding his back condition. Furthermore, the ALJ properly rejected Naanos’ pain testimony regarding his migraines, finding that the migraines responded to treatment. Because the ALJ provided a clear and convincing reason for rejecting Naanos’ migraine pain testimony, which is supported by substantial evidence, he did not err. See Chavez v. Dept. of Health & Human Servs., 103 F.3d 849, 853 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.